In a negligence action to recover damages for personal injuries, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Balletta, J.), dated October 24, 1985, as, upon reargument, denied their motion for leave to serve a supplemental summons and amended complaint naming the third-party defendant Times Square Stores Corporation as a prime defendant.
Order reversed, with costs payable by the respondent, and *591motion granted (see, Cucuzza v Vaccaro, 109 AD2d 101, ajfd 67 NY2d 825; Holst v Edinger, 93 AD2d 313, 316). The plaintiffs shall serve their amended complaint within 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.